 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 312Hogan Transports, Inc. and James S. Powell Jr.Case 14ŒCAŒ25382 June 9, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On January 3, 2000, Administrative Law Judge Tho-mas R. Wilks issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified. 2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Hogan Transports, Inc., St. Louis, Missouri, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified.  1. Substitute the following for paragraph 2(a). ﬁ(a) Within 14 days from the date of this Order, offer James S. Powell Jr. full-time employment as an over-the-road truckdriver at its St. Louis, Missouri terminal or, if that position no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or any other rights or privileges to which he would have been entitled absent the discrimination against him.ﬂ                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We affirm the judge™s finding that the General Counsel met his ini-tial evidentiary burden under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), with respect to the Respondent™s refusal to hire applicant James Powell Jr.  Specifically, we find that the record establishes that the Respondent was hiring at the time that Powell applied for employment; that Powell had experience and training relevant to the announced or generally known requirements of the position for hire (over-the-road truckdriver); and that antiunion animus contributed to the Respondent™s decision not to hire him.  See FES, 331 NLRB No. 20, slip op. at 4 (2000).  We also agree with the judge, for the reasons stated by him, that the Respondent failed to satisfy its Wright Line burden of showing that it would not have hired Powell even in the absence of his union activity. Additionally, the judge in his decision erroneously stated that Re-cruiting Manager Arthur Lopinot interviewed Powell on October 28 or 29, 1998.  Powell was interviewed on September 28, 1998.  We cor-rected the inadvertent error. 2 We shall modify the judge™s recommended Order to add an ex-punction remedy and to conform to Indian Hills Care Center, 321 NLRB 144 (1996).  Further, no exceptions have been filed to par. 2(b) of the judge™s recommended Order. 2. Insert the following as paragraphs 2(b) and (c), and reletter the subsequent paragraphs. ﬁ(b) Make James S. Powell Jr. whole for any loss of earnings and other benefits suffered as a result of the discrimination against him in the manner set forth in the remedy section of this decision. ﬁ(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful refusal to hire James S. Powell Jr., and within 3 days thereafter notify the employee in writing that this has been done and that the unlawful refusal to hire will not be used against him in any way.ﬂ 3. Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT refuse to hire James S. Powell Jr. be-cause of past membership in, support of, or activities on behalf of the Teamsters Union. WE WILL NOT instruct job applicants to abandon their sympathies, support, or activities on behalf of the Teamsters Union as a condition of employment. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer James S. Powell Jr. full-time employment as an over-the-road truckdriver at our St. Louis, Missouri terminal or, if that position no longer exists, to a substan-tially equivalent position, without prejudice to his senior-ity or any other rights or privileges to which he would have been entitled absent the discrimination against him. WE WILL make James S. Powell Jr. whole for any loss of earnings and other benefits suffered as a result of the discrimination against him, plus interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlaw-ful refusal to hire James S. Powell Jr., and WE WILL, within 3 days thereafter, notify him in writing that this 331 NLRB No. 38  HOGAN TRANSPORTS 313has been done and that the refusal to hire will not be used 
against him in any way. 
HOGAN TRANSPORTS, INC. 
 Christal J. Cuin, Esq., 
for the General Counsel
. Mark W. Weisman, Esq., of St. Louis, Missouri, for the Re-
spondent. DECISION STATEMENT OF THE CASE 
THOMAS R. WILKS, Administrativ
e Law Judge.  The trial of 
this matter was held before me on June 9 and 10, 1999, in St. 
Louis, Missouri.  The unfair labor practice charge was filed on 
December 7, 1998, by James Sr. 
Powell Jr., an individual, against 
Hogan Transports, Inc. (the Respondent).  On March 30, 1999, 
after an investigation, the Regional Director issued a complaint 
against the Respondent which alleged that on about September 
1998, the Respondent failed and refused to hire Powell because of 
his prior union membership and c
oncerted activities engaged in at 
another place of employment. 
The Respondent filed an answer which denied the commission 
of any unfair labor practice.  The issue litigated before me was 

whether Powell was refused employment by the Respondent be-
cause of his membership in and 
activities on behalf of the Team-
sters Union as a steward while em
ployed at United Parcel Service 
(UPS) and while subsequently employed by the Teamsters Inter-
national as a business representative directly appointed by the 
Teamsters International union president.  The Respondent denied 
that motivation and asserted that 
despite its urgent and pressing 
needs for over-the-road drivers and despite Powell™s significant, 
unflawed, and prebusiness representative appointment driving 
experience with UPS, Powell wa
s refused employment for two 
reasons.  The first reason was that unlike UPS tractor-trailer over-
the-road driving, which was geographically limited and did not 
require overnight absence from home, the Respondent™s deliveries 
involved interstate travel, which 
at best permitted a return home 
on the weekend, and it was presumed but never asked of Powell 

that he would be unhappy in such away-from-home work and, 
thus, an ﬁunsuitableﬂ candidate.  Powell™s work as an International 
Union business representative necessitated similar lengthy week-
long absences from his home.  The second reason proffered for 
Powell™s nonhiring was that it was also presumed, but not dis-
cussed with him, that he would be demoralized by the severe re-
duction in his income as an appointed International Union busi-
ness agent from about $62,000 per year to about $18,000 to 
$25,000 normally paid to driver hirees, depending on their experi-
ence.  Although Powell™s admittedly excellent and lengthy driving 
experience with UPS involving identical type 18-wheeler rigs was 

interrupted by his 7-year work as a union business agent, the ab-
sence was not proffered as a major nonhiring reason, it was taken 
into consideration; the Respondent presumed that Powell might 
need retraining at the Respondent™s expense and, thus, the Re-
spondent allegedly concluded that the above factors did not justify 
the risk of hiring an unsuitable ca
ndidate likely to quit, although 
the Respondent already experienced a 100-percent turnover rate in 
the first year of a hiree™s employment. 
At the trial, the parties were given full opportunity to adduce 
relevant testimonial evidence as well as documentary evidence.  
The parties were also afforded the opportunity to submit posttrial 
briefs, which were received on August 16, 1999. 
The briefs submitted by the parties fully delineate the facts and 
issues and, in form, approximate proposed findings of facts and 
conclusions.  Portions of those briefs have been incorporated 
herein, sometimes modified, particularly as to undisputed factual 
narration.  However, all factual findings are based on my inde-
pendent evaluation of the record.  Based on the entire record, the 
briefs, and my observation and evaluation of the witnesses™ de-
meanor, I make the following 
FINDINGS OF FACT 
I.  THE BUSINESS OF THE RESPONDENT 
At all material times, the Respondent, a Missouri corporation 
with its principal office and place of business located in Bridge-
ton, Missouri (the Respondent™s f
acility), has been engaged in the 
interstate transportation of freight
.  During the calendar year end-
ing December 31, 1998, in conducting this business operation, the 
Respondent derived gross revenues in excess of $50,000 for the 
transportation of freight from th
e State of Missouri directly to 
points outside Missouri. 
It is admitted, and I find, that at all material times, the Respon-
dent has been an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED 
It is admitted, and I find, that at all material times, International 
Brotherhood of Teamsters, AFLŒCIO (the Union), has been a 
labor organization within the meaning of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Facts 
1.  Background 
The Respondent, a Missouri corporation with its principal  of-
fice and place of business located in
 Bridgeton, Missouri, operates 
an interstate trucking company employing about 400 over-the-
road drivers out of its St. Louis terminal who operate 18-wheeler 
tractor-trailers.  The Respondent also employs drivers at its Co-
lumbus, Ohio and Fontana, California facilities.  The Respondent 
hauls a variety of commodities, in
cluding air-conditioners, shoes, 
and pharmaceuticals.  None of the Respondent™s employees are 

represented by a labor organization.  Thomas Lansing is the head 
of the Respondent™s personnel department.  Arthur Lopinot is a 
recruiting manager for the Respondent and reports directly to 
Lansing. According to the testimony of 
Lopinot, life as an over-the-
road truckdriver is difficult and the Respondent has learned 
that most who accept work as dr
ivers find the work unsuitable.  
Normally, a driver for the Respondent is dispatched for peri-
ods of 7 to 10 days to designations throughout the contiguous 
48 States and lower Canada on 2500 miles itineraries, return-
ing home only briefly before bei
ng sent out again.  New driv-
ers earn annual salaries of 
only between $18,000 and $25,000, 
according to their prior experience. 
Drivers normally work alone and have little contact with each 
other.  There is no direct truck-to-truck means of communication 
(e.g., radio, telephone).  The Respondent does not convene meet-
ings.  However, 80 percent of the Respondent™s freight is dis-
patched on Sunday.  All but a few drivers, who take their driving 
rigs home and who are dispatched on Sunday, report to the termi-
nal where they have some opportunity for limited interaction. 
Working alone, separated from family and friends for long pe-
riods, and earning fairly low wages, the majority of drivers soon 
quit.  Terminations in the first year of employment for the Re-
spondent are nearly 100 percent.  The vast preponderance are 
voluntary resignations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314According to Lopinot, high turnover among drivers poses a 
number of problems for the Respondent.  A turnover rate such as 
that experienced by the Respondent is inherently inefficient.  New, 
inexperienced drivers are unfamiliar with routes, travel times, and 
designations.  Wear and tear on tractors and trailers is greater 
when a driver is only rudimentar
ily familiar with a large rig™s 
operation.  Furthermore, in their first few months of service, driv-
ers experience a disproportionate number of accidents.  Finally, 
the cost of recruiting and traini
ng drivers to replace those who 
voluntarily terminate their employment with the Respondent is 
substantial.  The Respondent empl
oys two full-time recruiters in 
addition to Recruiter Manager Lopinot. 
During the past few years, the Respondent has not been able to 
hire enough qualified drivers to 
fill all its driving positions.
1  This 
lack of drivers has forced the Respondent to have to pay Midwest 
Training Center (MTC) to recruit, 
hire, and train unskilled drivers.  
Even using MTC, the Resp
ondent is unable to fill all of its driving 
positions most w
eeks.  In addition to pa
ying MTC to recruit and 
train employees, the Respondent ha
s been forced to advertise on 
television and in the newspaper to attract applicants. The script of 
the television advertisement run to
 attract drivers for the Respon-
dent states that applicants do not need any experience and the 
Respondent will pay for their training.  The script concludes by 
saying ﬁso, if you™re ready to get off the couchŠand on the road 
to a great career, then call Hogan now.ﬂ  Finally, the Respondent 
sponsors semiweekly seminars attended by those individuals re-
sponding to its various advertisements.  The Respondent can incur 
over $4200 in tuition costs to train new drivers, depending on the 
new driver™s level of driving experience.  Lopinot testified that 
trainees receive a maximum of 6 weeks™ driving training and 
schooling but if they exhibited a good performance, the amount of 
training will be reduced.  He admitted that it was uncommon for 
an experienced driver to require 
6 weeks™ training and that it was 
very rare to send to training scho
ol applicants such as Powell, an 
experienced driver who possessed a class A commercial driver™s 
license (CDL). 
Accordingly, Lopinot testified that when hiring drivers, the Re-
spondent looks for employees with a stable work history who 

have stayed at prior jobs for long periods of time and it prefers to 
hire drivers with prior driving experience.  The Respondent has 
found that hiring drivers without prior driving experience can lead 
to turnover, and it prefers applic
ants with no prior accidents, no 
alcohol related driving convictions, and no criminal convictions.  

The Respondent prefers to hire drivers who already have their 
CDL. Lopinot testified that the Respondent seeks to recruit individu-
als who appear to be good pros
pects for long-term employment 
and applicants with previous ove
r-the-road expe
rience who appre-
ciate the difficulties of the work.  He testified that he has hired 
individuals whose wage histories indicate that accepting employ-
ment with the Respondent would be a step up, those looking to 
make a fresh start, and those wi
th family members already work-
ing for the Respondent.  Lopinot testified that those who would be 
taking significant reductions in pay by accepting employment with 
the Respondent are presumed by him to be less likely to find the 
working conditions accepta
ble and, hence, are less likely to re-
main in the Respondent™s employ. 
Despite Lopinot™s expressed references to the undisputed re-
cord evidence that during 1998 and 1999, the Respondent has 
                                                          
 1 From January 1, 1999, to the tr
ial date, the Respondent has proc-
essed over 1340 job applications 
and had several hundred pending. 
hired a multitude of drivers who held jobs which paid far in excess 
of the wage the Respondent pays its drivers, had no driving ex-
perience, had moved from job to job during a short period of time, 
had their driving privileges suspe
nded, and had crimin
al records.  
Lopinot was admittedly involved directly or indirectly in the hir-
ing decision of many of those persons. 
Lopinot was involved in the hiring of inexperienced employees 
with diverse backgrounds, including mine workers, a convenience 
store employee, an aviation fueling supervisor, a petroleum pipe-
line employee, a retired U.S. army
 colonel, a cook, and a ﬁdecora-
tor.ﬂ 2.  Powell™s application 
a.  Background 
Upon graduation from high school, Powell was hired by UPS.  
After an initial period of dock work
, he transferred to driver work 
in 1978.  He was a driver at UPS for 14 years, of which 6 or 7 

years involved the operation of tractor-trailer units, i.e., ﬁsemi™sﬂ 
or 18-wheelers.  Those tractor-trailers were the same type which 
were utilized by the Respondent.  In fact, on occasion UPS tempo-
rarily rented the Respondent™s tractor-trailers for use by UPS em-
ployees.  At UPS, under U.S. Department of Transportation guide-
lines, Powell received intensive training in the operation of the 
tractor-trailers.  He obtained and ma
intained to the date of the trial 
a class A CDL.  He made deliveries of packages for UPS driving 
the tractors-trailers to cities within a 50-mile radius of the St. 
Louis area where he maintained his residence. 
Powell drove 10 hours but was able to return home each night.  
Powell had no criminal record, acci
dent recording, and no record 
of serious traffic violations. 
During his employment as a UPS driver, Powell was a member 
of Teamsters Local 38 and held the position of shop steward from 
1981 to 1992.  He was also elected to the position of chief shop 
steward, and he participated in 
contract negotiations and grievance 
resolution meetings.  His immediat
e supervisor was Mark Lawless 
in the UPS tractor-trailer division for 6 to 7 years. 
As a steward, Powell became involved in one particular contro-
versial grievance regarding the alleged denial by UPS of its driv-
ers to wear union insignia buttons on duty.  Powell had openly 
encouraged the drivers to wear 
those buttons and was the chief 
distributor.  The division manager ordered all the managers to 
effectuate the order at the timeclock. 
Powell testified, with
out categorical contradiction, that Lawless 
was one of those managers stationed at the timeclock to effectuate 
the order.  Powell testified that he appeared at the timeclock and 
was summoned to the division manager™s office where he was 
ordered to remove his Teamster™s button or be discharged.  Tho-
mas Lansing was also employed by UPS as a manager during 
Powell™s employment there.  Powell conceded that Lawless and 
he manifested mutual respect toward one and another.  Powell did 
not relate Lansing to the union 
button grievance.  Lansing and 
Lawless and other UPS managers were subsequently employed by 

Respondent as managers and/or supervisors and were so em-
ployed when Powell subsequently applied for a driver™s job there.  
Lawless testified that at the Respondent he is employed since 
October 1995 as the contractor division manager and has supervi-
sion of 120 drivers.  He testified that at UPS he was a supervisor 
in the feeder department and functioned as a dispatcher and had 
no authority to hire or fire.  He testified that his only function 
regarding grievances was to provide the assistance of a shop stew-
ard to a grievant and he did not participate in grievance resolution.  
He testified that he knew Powell but had no personal interaction 
 HOGAN TRANSPORTS 315with him.  He did not deny awareness of Powell™s involvement in 
the button grievance, the subsequent order to remove those but-
tons, and his participation in its effectuation. 
Lansing, the Respondent™s personnel director, did not testify. 
In 1992, Powell ceased work at UPS and was employed by the 
Teamsters International Union on di
rect appointment by its then 
president, Ron Carey, as an International Union business represen-
tative.  As such, his duties involved union organizing, trustee 
work, and he gave assistance to local unions.  His work perform-
ance required him to accept assignments to far-flung cities in such 
States as Michigan, Minnesota, Ohio, Georgia, and California, 
which permitted him to return home to St. Louis only 4 to 6 cal-
endar days a month. 
Carey was temporarily succeeded 
by his internal union ally, 
Thomas Sever, who was characterized by Powell as part of 
Carey™s administration.  With th
e onset of a U.S. Government 
supervised union election and rerun election and the pendency of 
its results, which indicated the installation of a new International 
Union president and administration, Powell concluded that his 
days as International Union busine
ss representative were limited.  
He was aware that Carey, on his own election, pursuant to custom, 

had discharged all of the prior administration™s appointees.  From 
internal union communications, he 
expected to be discharged on 
the verification of the election of the anti-Carey/Sever administra-
tion candidate.  Powell informed his union superior that he would 
commence a search for a new job an
d to expect receipt of refer-
ence inquiries.  Powell decided to return to the craft from which 

he originatedŠtruck driving. 
b.  The interview 
On about October 28 or 29, 1998, Powell was interviewed for 
employment at the Respondent by Lopinot and also engaged in a 
brief conversation with his former UPS supervisor, Mark Lawless, 
now employed by the Respondent.  I find Powell the more credi-
ble witness, and I discredit the testimony of Lopinot and Lawless 
wherever its conflicts with that of Powell.  Lopinot and Lawless 
were employed by the Respondent at the time of trial in manage-
rial capacities and were thus disposed to favor their employees™ 
interests.  Powell had no past interaction with the Respondent and 
no past bias.  He was hired as a driver for another trucking com-
pany on January 16, 1999, at an hourly rate of $13.07 per hour and 
remained employed there at the date of trial with expectation of 
continued employment.  Thus, his financial interest, at least, in the 
remedial order was not so overwhelming as it might otherwise 
have been.  Of course, it was not relevant to this proceeding 
whether or not he abandoned his desire to be employed by the 
Respondent in a position which the Respondent assumes would be 
less desirable than that which he enjoys at his present employer, 
i.e., delivery work which allowed a return home each day, unlike 
the Respondent™s driving duties. 
However, there are vastly more important reasons why I dis-
credit Lopinot and Lawless.  Lopinot™s testimony was inconsistent 
with the testimony of and documents concerning a neutral witness 
who had applied for work at the 
Respondent™s facility.  Lopinot 
testified the Respondent did not hire Kim Zellers because of her 
prior high wage history.  Zellers, a disinterested witness, testified 
that after Lopinot reviewed her application which stated she was 
currently earning $55,000, he told her that he was interested in 
hiring her as a driver and that he had a driving position available 

for her.  Moreover, Lopinot testified that after he reviewed 
Zellers™ application, he wrote ﬁoka
yﬂ on the application.  He ex-
plained that the purpose of this marking was to indicate to MTC™s 
recruiter to schedule training for the applicant because the Re-
spondent intended to hire the employee contingent on the appli-
cant having an acceptable physical, drug test, motor vehicle report, 
criminal history report, and a verifiable work history.  Zellers 
testified that it was she, rather than Lopinot, who had concerns 
about her driving over the road 
for the Respondent because she 
was a single parent of a 13-year old and preferred a management 

job.  Lopinot claimed that the reason he refused to hire Zellers was 
because of her wage history.  However, his own note contradicts 
this.  The notes states:  ﬁUPSŠlooking to get outŠThis person 
really wants local 
not OTR/has 13 year old son. [No.]ﬂ  Further-
more, a second note regarding Zellers™ application dated August 
27 (the day after Zellers filled out her application] states: ﬁTalked 
to Larry HoltŠwants to really work localŠunsure of OTR,ﬂ 
signed WCB to Art.  Thus, consistent with Zellers™ testimony, 
Lopinot™s note reveals that Zellers was not hired be cause it was 
she who did not want an over-the-road job. 
Zellers was only interested in driving duties as a stepping stone 
to a managerial position such as she possessed at UPS at the time 
of interview, but which she feared 
was in jeopardy in the face of 
an ongoing downsizing at UPS.  She had started as a driver at UPS 
but had worked her way up to a 
manager™s position that paid 
$55,000 per annum at the time of her interview with Lopinot and 

which was reflected on her job application reviewed by Lopinot.  
Lopinot testified that he rejected Zellers™ application because of 
her prior higher earning history and that the Respondent™s driver 
job, which he told her would pr
omise no upward mobility, offered 
$18,000 to $25,000 per year.  According to Zellers™ more credible 
testimony she was offered the driver™s job by Lopinot and he 
asked if she could start by Monday, August 30, 1998.  She de-
ferred an answer and was pressed by three subsequent telephone 
calls from the Respondent soliciting her acceptance before she 
finally rejected the offer. 
Lopinot™s testimony on key issues in the case proved untruthful.  
When Lopinot was asked why, unlike he claimed he did with 
other applicants, he failed to discuss with Powell whether a wage 
cut would be a problem for him, Lopinot dissembled.  Lopinot 
answered this crucial question put to him by the court by stating 
that he simply did not have time to talk with Powell as he had with 
other applicants, such as those he interviews at MTC seminars.  
However, after persistent subsequent questioning by the General 
Counsel, Lopinot was forced to admit that at an average MTC 
seminar, he spends between 3 
and 4.8 minutes with each appli-
cant.2  Lopinot then recanted his testimony and admitted that he 
spent more time, 15 to 20 minutes, with Powell. 
Lopinot was also evasive when asked important questions.  For 
example, the General Counsel asked Lopinot for his assessment of 
Powell™s qualifications as a driver.  Lopinot repeatedly refused to 
provide a straightforward answer.  Only after the General Counsel 
had asked the question six times did Lopinot finally answer that it 
was his assessment that Powell was well qualified for a position as 
a driver and had good experience. 
Lopinot had a very poor recollection of the events surrounding 
the Respondent™s decision not to hire Powell.  For example, Lopi-
not could not recall whether he met with Powell on one or two 
occasions.  Nor could Lopinot recall whether or not he gave Pow-
ell an application.  He also could not recall with any certainty if he 
                                                          
 2 Lopinot stated that at an average seminar, he interviews between 
about 25 and 30 applicants in 1Œ1/2 to 2 hours.  Assuming he inter-
views 25 applicants in 2 hours would be 4.8 minutes per applicant.  
Assuming the maximum of 30 applicants in 1Œ1/2 hours would be 3 
minutes per interview. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 316discussed with Powell how much he could expect to earn while 
working for the Respondent or whether it would be a problem for 
Powell to take a wage cut.  However, when it came time to ex-
plain why, the Respondent had hired other employees with high 
wage histories, Lopinot had a very vivid and detailed recollection 
of conversations with those applicants and the circumstances sur-
rounding their hire. 
With respect to the substance of what was said during the meet-
ing with Powell, Lopinot was co
nclusionary, cryptic, selective, 
and extremely generalized with respect to any discussion of a pay 

cut. At best, Lopinot thought that he made ﬁmention of itﬂ but that 
he ﬁdidn™t go into a lot of detailﬂ as he had done so in-depth with 
similarly situated candidates who 
faced imminent or probable loss 
of higher paying jobs, some of wh
ich were managerial, because of 
downsizing or as with Powell, upper management pressure.  

When asked by the court why he did not do so with Powell, he 
answered merely that he did not remember the reason he did not.  
Certainly, he had more time to do so by his own admission.  When 
pressed again for some explanatio
n for the disparity of treatment 
and the suggestion put to him that he did not discuss the pay cut 

issue at all with Powell, Lopinot characterized his reference to a 
pay cut as ﬁchatting, and information.ﬂ  When asked again 
whether he raised the issue of a pay cut with Powell at all, Lopinot 
answered: 
Not really.  Not going into a lot of details. 
He was asked the same question twice more, and he answered 
twice. I don™t know. 
Yet, Lopinot testified that it is his practice to ﬁgo one on oneﬂ 
with job applicants to explain to 
them in-depth the adverse aspects 
of Hogan employment to avoid a high turnover. 
I found Lopinot to be an evasive, unconvincing witness.  His 
demeanor was marked by a hesitancy and uncertainty in answer-
ing critical questions.  His inab
ility to explain his answers was 
accompanied by a flustered perplexity.  The Respondent charac-
terizes Lopinot as too ﬁguilelessﬂ to dissemble.  I agree that Lopi-
not was indeed without guile but that his lack of guile is what 
made his dissembling so transparent.  Powell™s testimony was 
detached, detailed, straightforward, spontaneous, and rendered in a 
rock steady, convincing demeanor. 
Lawless was a far better witness than Lopinot with respect to 
demeanor.  His direct examination, however, was silent as to 
whether or not he and Powell discussed the probabilities of Pow-
ell™s hiring by the Respondent and what he had to do to get hired.  
In cross-examination, for the fi
rst time he denied having made 
reference to hiring probabilities, but he now conceded that he did 

make reference to Hogan™s hiring procedures.  When pressed 
further as to whether he told Po
well that a well qualified driver 
would be hired by the Respondent if that person had the desire to 
work, Lawless could not recall and 
admitted that he may possibly 
have stated this to Powell. Lawless again could not recall other 
critical aspects of Powell™s test
imony regarding the removal of 
Teamster union stickers on Powell™s vehicle, i.e., whether he sug-

gested seriously or jokingly th
at Powell should remove those 
stickers if he expected to be hire
d.  Because of his selective recol-
lection and lack of recollective ability in those critical areas, I 
credit the far more certain and 
vividly narrated recollection of 
Powell. 
On September 28, 1998, Powell drove his vehicle to the Re-
spondent™s terminal and parked in the parking lot.  He obtained 

clearance from the guard and was met in the lobby by Lopinot 
who occasionally interviews drop-i
n driver applicants.  Powell 
immediately informed Lopinot that he was still employed as a 
Teamster business representative. 
 Powell testified that he told 
Lopinot that he had accepted the Teamster position because of a 

reform movement that he considered to be in a ﬁflat spinﬂ and that 
he was ready to put the Teamsters Union ﬁbehind me and move 
on.ﬂ  He told Lopinot that he was unhappy with the new Teamster 
leadership and, in any event, he expected to lose his present job 
under the new union leadership and that he desired to return to 
truck driving. 
Powell admitted that he could not recall whether he described 
to Lopinot the extent of his absence from home necessitated by his 
Teamster duties.  He did not think the subject arose but was not 
certain.  During his evasive testimony regarding the lack of in-
depth discussions, or indeed any discussion with Powell about the 
cut in pay, Lopinot inadvertently admitted that he was aware that 
Powell was a ﬁtravelling representativeﬂ of the Union.  Lopinot 
either obtained this information from other UPS managers whom 
he denied consulting or from Powell himself in the interview.
3  It 
is undisputed that after Powell described his driving experience at 

UPS, Lopinot did refer to the wide interstate area of delivery 
which was involved in the Respondent™s delivery work but em-
phasized that Powell would be able
 to return home each weekend. 
In neither version of the conversation was there any discussion 
of the adverse impact of such driv
er isolation on the driver™s mo-
rale nor that it might render Powell unsuitable in any way, and nor 

was there any reference to any kind of concern about it expressed 
by Powell.  There was also no reference to whether Powell was 
even married at this point in the discussion, and also there was no 
reference to the extent of any other familial relationship in St. 
Louis.
4 During the September 28 interview which lasted about 30 min-
utes, according to Powell™s more
 credible testimony, Powell de-
scribed his UPS driving experience to which Lopinot enthusiasti-
cally expostulated ﬁgreatﬂ and told Powell that UPS had a good 
training program and had provided Powell with good driving 
experience.  Lopinot told Powell that an experienced driver hiree 
would start with the Respondent at 27 cents a mile.  Although 
Powell could not recall whether Lopinot told him precisely what 
he might expect to earn during 
the first year, the 27-cent figure 
was sufficient to put Powell on notice of approximate earnings 
based on his own experience, the interstate nature of work ex-
plained to him, and the expectation that he would be on the road 
except for weekends.  Neither version made any specific reference 
to the prospective cut in pay as a hiring impediment nor any refer-
ence that Powell had expressed any concern about it. 
Lopinot told Powell several times during the initial interview 
that he was delighted to hire a mature, experienced driver because 
of the Respondent™s high driver turnover of young, inexperienced, 
immature hirees.  Lopinot further de
scribed in detail to Powell the 
Respondent™s work benefits program, including the health care 
particulars and the pension and retirement benefits.  Lopinot then 
told Powell that because of his experience, he would need mini-
mal training and if he demonstrated his ability, he would soon be 
put on the road. 
                                                          
 3 If Powell had referred to it, it more likely would have been in the 
context of Lopinot™s description of the interstate nature of the Respon-
dent™s work and would have been 
a reassurance by Powell that such 
travel was not new to him. 
4 In fact, Powell was married and hi
s wife resided with him at their 
St. Louis home. It is not clear that Powell mentioned her in the inter-

view. 
 HOGAN TRANSPORTS 317Finally, Lopinot asked Powell if he were interested in the job.  
Powell said that he was and he 
was given an application form and 
an information packet.  Lopinot told Powell that he could return 
the application by U.S. mail and 
that Lopinot would initiate the 
hiring procedure as soon as he received it because there was a 
need for ﬁurgency.ﬂ  Powell asked when he might expect to be 
hired.  Lopinot responded that he needed drivers ﬁnowﬂ and asked 
about notice of resignation to the Teamsters.  Powell responded 
that because of nature of his few remaining assignments, he could 
start quickly.  Powell departed the lobby with his application. 
As Powell was about to drive away in his vehicleŠa pickup 
truck with attached camperŠhe 
saw Mark Lawless walking to-
ward him in the terminal parking lot.  It is undisputed that Lawless 

immediately recognized him, appr
oached, and initiated a conver-
sation in which Powell made refe
rence to driver work at the Re-
spondent and in which Lawless made reference to the numerous 
union stickers plastered over the camper shell.  According to the 
testimony of Powell, whom I credit, the following conversation 
occurred.  Powell told him about his impending loss of his Team-
ster™s position and his applicatio
n for a driver™s job and asked 
Lawless how badly the Respondent needed drivers.  Lawless re-
sponded ﬁreal badﬂ and stated that the Respondent was unable to 
keep the drivers it had hired.  Powell asked how hard it would be 
for him to get a driver™s job with the Respondent and was told by 
Lawless to ﬁjust show up.ﬂ  Th
en Lawless laughed and stated 
ﬁyou better get rid of thoseﬂ and pointed to the Teamster™s union 

stickers.  Powell drove away. 
Powell returned to the Respondent™s terminal facility the next 
day and, contrary to Lopinot™s testimony, again encountered 
Lopinot.  According to the testimony of Powell, which I have 
credited, Powell returned to the lo
bby with a written application in 
hand and an employment verification letter from UPS which ref-
erenced his good driving record and driving time there.  In the 
terminal lobby, Lopinot again greeted him and accepted the 
documents.  Lopinot answered some minor questions regarding 
employment benefits put to him by Powell.  Then Lopinot asked 

him if he recognized any of the persons who were standing in a 
nearby doorway.  Powell identified Lansing to Lopinot as one of 
his former supervisors but could not identify the others whom 
Lopinot identified to Powell as unnamed former UPS supervisors.  
As Powell departed, Lopinot told Powell that he would telephone 
him.  Powell then departed St. Louis for an overnight union as-
signment.  Lopinot admitted that Powell told him that he would be 
away from home for a few days on business. 
Powell returned from his business trip to receive a cryptic mes-
sage left with his wife at his home by Lopinot to the effect that 
Lopinot could not help him out.  On the weekend after that tele-
phone call on October 11, Powell read an advertisement placed in 
a newspaper by the Respondent that solicited driver applications.  
Powell then telephoned Lopinot 
and told him to allow him to 
speak for a minute.  Lopinot stated that he was busy processing 

new driver applicants.  Powell asked why he had not been hired.  
Lopinot merely responded, ﬁsorry, I can™t help you out.ﬂ  Powell 
retorted that the only reason he was not being hired by the Re-
spondent was his past
 union activities and th
reatened to proceed 
with some legal action.  Powell protested to Lopinot, ﬁIt™s not 

right.ﬂ  Instead of denying the accusation, Lopinot then told Pow-
ell, ﬁLet me do a little checking 
and get back to you.ﬂ  Powell 
asked, ﬁYou™re going to call me?ﬂ  Lopinot stated that he would.  
Powell received no further contact from Lopinot. 
c.  The Respondent™s proffered motivation 
Contrary to Powell™s 
credited testimony, Lopinot testified that 
he had only one meeting with Powell and that he made his deci-
sion as he was walking away from 
the interview site with Powell™s 
application in hand and thereafter 
notified Powell™s wife by tele-
phone a few days later. Although Lopinot admitted that Powell 
identified Lawless and Lansing as his former UPS supervisors, he 
testified that he did not consult with them about Powell™s applica-
tion.  Contrary to Lopinot™s testimony, documentary and undis-
puted testimony reveal that Lopinot has on occasion consulted not 
only Lansing but also Lawless with respect to some driver appli-
cants.  The offices of Lansing and Lawless were admittedly only 
seconds away from Lopinot™s office.  Under Lopinot™s version of 
the interview, it is difficult to 
believe that some input was not 
sought by him unless he had already made the decision to hire 
Powell.  Under the credited factual situation, I find Lopinot™s and 
Lawless™ denial of consultation to 
be incredible.  In the first inter-
view, Lopinot enthusiastically welcomed Powell™s employment 

and spent virtually no time discussing the pay cut issue and any 
adverse impact of overnight travel on Powell™s family situation.  
However, when Powell appeared with application in hand in re-
sponse to Lopinot™s desire for urgency and a quick reporting date, 
Lopinot™s enthusiasm wilted and the only issue he initiated with 
Powell was Powell™s awareness of the Respondent™s employment 
of Powell™s former UPS supervisors and managers who just hap-
pened to be standing nearby.  The facts raise a very strong infer-
ence that something happened between the two meetings and that 
the ﬁsomethingﬂ was intervention by other management. 
Initially, Lopinot evasively atte
mpted to minimize the value of 
Powell™s prior driving experience and attempted to make ground-
less assumptions that Powell might 
need the kind of training and 
schooling required of inexperienced drivers, presumably like the 
decorator and cook who were hired as drivers.  His own inconsis-
tent testimony refutes that suggestion, as do his assurances to 
Powell in the initial interview. 
Lopinot explained that the two ﬁmajorﬂ reasons for his nonhir-
ing of Powell were the interstate 
overnight nature of the Respon-
dent™s delivery work and the reduction in pay from that of a 

Teamster™s business agent.  Again, Lopinot™s assurances to Powell 
in the interview and his own testimonial admissions as to the lack 
of indepth discussion on these issues, which are contrary to his 
admitted practice, undermine the ve
racity of his testimonial de-
fense.  Lopinot could give no coherent, compelling testimonial 
explanation as to just why he could not take a ﬁchanceﬂ on the 
hiring of Powell when he admitte
dly had done so in the hiring of 
similarly situated candidates, 
given Powell™s admittedly good 
driving experience, his good work history, his maturity, the huge 

turnover of drivers, and the almost
 desperate need for driver appli-
cants. 
Powell had informed Lopinot that he was washed up in the in-
ternal union political world and was about to be fired by the in-
coming administration.  Lopinot knew Powell was a traveling 
union representative.  He knew Powell would even be out of town 
overnight on assignment the coming week.  Yet, Lopinot testified 
that he was unaware of the nature of duties of a union business 
agent and the unlikelihood of 
Powell obtaining another union 
representative equivalent job at 
equivalent pay.  I find his testi-
mony on this point completely disingenuous, i.e., that Powell as a 
Respondent driver would be demoralized and unhappy and, thus, 
unlikely to keep his low paying driver™s job.  Where else Lopinot 
expected Powell to seek employment at the higher pay and not 
travel overnight was not suggested in his testimony.  Clearly, in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318the interview, Lopinot was desperate for a driver, Powell was 
desperate to get out of union politics and get a driver™s job, and 
neither a pay reduction nor overnight travel was raised as issues. 
The Respondent suggests that the General Counsel has adduced 
statistically insignificant evidence that Powell was treated dispar-
ately, i.e., a few dozen incidents among thousands of applicants do 
not establish a pattern of conduct.  However, the issue, as I see it, 
is Lopinot™s credibility as the d
ecision-maker.  The General Coun-
sel has adduced evidence of Lopinot™s and other Respondent hir-

ing agents™ behavior with respect to numerous applicants similarly 
situated or less qualified or less experienced who were hired.  
Lopinot™s testimony as to why he, as I find the facts, reversed his 
expressed promise overnight to hire Powell, is undermined by the 
evidence of disparity as well as other evidence.  With respect to 
evidence as to similarity of treatment by Lopinot regarding the 
pay reduction impediment, the Respondent adduced evidence of 
not hundreds and not dozens of situations but two incidents.  One 
was that of Zellers discussed above, which in fact contradicted the 
Respondent™s position.  With respect
 to the other applicant, a Mr. 
Keck, both Lopinot and Keck discussed the issue indepth, and 

Keck explicitly stated that the pay reduction was a problem.  
Lopinot admitted that the decision that the reduction in pay was an 
impediment to employment was a 
mutual agreement.  Lopinot 
cited the Zellers and Keck hirings as ﬁmere examplesﬂ of situa-
tions where reduction in pay precluded hiring of an applicant.  As 
one of the incidents clearly contradicted Lopinot and the other was 
clearly distinguishable, I reject hi
s testimony as to the existence of 
an unspecified number of applicant rejections premised on pay by 
Lopinot.  If the Zellers situation is an ﬁexampleﬂ of Lopinot™s 
practice, it clearly supports the 
General Counsel™s argument of 
disparity of treatment. 
B.  Analysis 
1.  The Lawless remark 
With respect to the 8(a)(1) allegation of the complaint, I find 
that the Respondent violated Section 8(a) of the Act when its 
manager, Mark Lawless, told job applicant Powell on September 
29, 1998, that he had better get rid of the union stickers on his 
vehicle if he applied for a job with the Respondent, thus impliedly 
conditioning employment on abandonment of union activity and 
support.  Compare 
Electric Group,
 327 NLRB 504, 505 fn. 6 
(1999).  The laughter by Lawless did not mitigate the inherent 

coerciveness of the remark.  
Meisner Electric,
 316 NLRB 597, 
599 (1995). 
2.  The job application rejection 
The General Counsel has the burden of proving that protected 
activity was at least a partial motivating factor in the Employer™s 
adverse employment decision.  Having done so, the burden then 
shifts to the Respondent to show
 that lawful reasons necessarily 
would have caused that decision.  
Wright Line, 
251 NLRB 1083 
(1980); 
NLRB v. Transportation Management Corp.
, 462 U.S. 
393 (1983).  It is not enough to demonstrate that a lawful reason 

may have existed.  It must be proven that the lawful motivation 
actually motivated the adverse action.  
Pace Industries,
 320 
NLRB 661Œ662, 709 (1996), enfd. 118 F.3d 585 (8th Cir. 1997). 
A prima facie case is made out when the General Counsel es-
tablishes union activity, employer knowledge, animus, and ad-

verse action taken against those involved or suspected of in-
volvement that has the effect of encouraging or discouraging un-

ion activity.  
Farmer Bros. Co.
, 303 NLRB 638, 649 (1991).  
Inferences of animus and discriminatory motivation may be war-
ranted under all the circumstances of a case, even without direct 
evidence.  
FPC Moldings, Inc.
, 64 F.3d 935, 942 (4th Cir. 1995), 
enfg. 314 NLRB 1169 (1994) (citations omitted).  Evidence of 

suspicious timing, false reasons given in defense, and the failure to 
adequately investigate alleged misconduct all support such infer-
ences.  
Adco Electric
, 307 NLRB 1113, 1128 (1992), enfd. 6 F.3d 
1110 (5th Cir. 1993); 
Electronic Data Systems Corp.
, 305 NLRB 
219 (1991); 
Visador Co.
, 303 NLRB 1039, 1044 (1991); 
Associa-
cion Hospital Del Maestro
, 291 NLRB 198, 204 (1988); 
Clinton Food 4 Less
, 288 NLRB 597Œ598 (1988).  
Shattuck Denn Mining 
Corp. v. NLRB
, 362 F.2d 466 470 (9th Cir. 1966); 
Abbey™s Trans-
portation Services v. NLRB
, 837 F.2d 575, 579 (2d Cir. 1988); 
Rain Ware, Inc.
, 735 F.2d 1349, 1354 (7th Cir. 1984); 
Williams 
Contracting, Inc.
, 309 NLRB 433 (1992); and 
Fluor Daniel, Inc.
, 304 NLRB 970 (1991). 
The General Counsel has adduced evidence of knowledge, 
animus, and I find, false and pretextuous reasons why the Respon-
dent did not accept Powell™s employment application, i.e., inade-
quately investigated assumptions 
of Powell™s attitude toward in-
terstate travel and compensation reduction. 
The record as a whole supports an inference that Lopinot ini-
tially agreed to hire Powell but, after consultation with the Re-
spondent™s managers who had been UPS managers and/or UPS 
supervisors during Powell™s milita
ncy regarding union insignia at 
UPS, changed his mind because of some factor other than his 
proffered reasons, which can only be those prior UPS and subse-
quent union activities.  Lopinot himself failed to deny that accusa-
tion made to him by Powell but rather, giving no reasons at all, 
said that he would check further, 
i.e., check with his supervisors.  
The inference is further enhanced by Lopinot™s referencing Powell 
to UPS former managers in the context of Lawless™ pointed warn-
ing regarding union insignia, i.e., the core of Powell™s UPS union 
militancy.  I therefore conclude 
that the General 
Counsel has sus-
tained his 
Wright Line
 burden.  I further conclude that the Re-
spondent has failed to show that Powell™s application for em-
ployment would have necessarily been rejected regardless of his 

past union activities.  I therefore find that the Respondent violated 
Section 8(a)(1) and (3) of the Act as alleged in the complaint. 
CONCLUSIONS OF LAW 
1.  As found above, the Respondent is an employer engaged in 
commerce within the mean
ing of Section 2(2), (6), and (7) of the 
Act, and the Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
2.  As found above, the Respondent has violated Section 8(a)(1) 
and (3) of the Act and, further, I find such violations affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent engaged in unfair labor prac-
tices in violation of Section 8(a)(1) and (3) of the Act, I recom-

mend that the Respondent be ordered to cease and desist there-
from and to take certain affirmative action designed to effectuate 
the purposes of the Act.  Having found that the Respondent 
unlawfully refused to hire James S. Powell Jr. as an over-the-road 
truckdriver, I recommend that the Respondent be ordered to offer 
him employment in that position or, if that position no longer 
exists, to a substantially equivalent position, without prejudice to 
his seniority or other rights or privileges he might have enjoyed, 
and make him whole for any loss of earnings and other benefits 
computed on a quarterly basis from the date of discharge to the 
date of proper offer of reinstatement, less any net earnings, as 
prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus 
 HOGAN TRANSPORTS 319interest as computed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
6 ORDER 
The Respondent, Hogan Transports, Inc., St. Louis, Missouri, 
its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to hire James S. Powell Jr. because of past mem-
bership in, support of, or activities on behalf of the Teamsters 
Union. 
(b) Instructing job ap
plicants to abandon their sympathies, sup-
port, or activities on behalf of the Teamsters Union as a condition 
of employment. 
(c) In any like or related manner interfering with, restraining, or 
coercing employees in the exercise of the rights guaranteed them 
by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) Within 14 days from the date of this Order, offer James S. 
Powell Jr. full-time employment as an over-the-road truckdriver at 
its St. Louis, Missouri terminal or, if that position no longer exists, 
to a substantially equivalent position, without prejudice to his 

seniority or other rights or privileges that he might have enjoyed, 
and make him whole for any loss of earnings and other benefits 
suffered as a result of the discri
mination against him in the manner 
set forth in the remedy section of this decision. 
                                                          
                                                           
6 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) Preserve and, within 14 days of a request, provide at the of-
fice designated by the Board or its agents, a copy of all payroll 
records, social security paymen
t records, timecards, personnel 
records and reports, and all other 
records, including an electronic 
copy of such records if stored in electronic form, necessary to 
analyze the amount of backpay due under the terms of this Order.  
If requested, the originals of such records shall be provided to the 
Board or its agents in the same manner. 
(c) Within 14 days after service by the Region, post at its facil-
ity in St. Louis, Missouri, copies of the attached notice marked 
ﬁAppendix.ﬂ
7  Copies of the notice, on forms provided by the 
Regional Director for Region 14, after being signed by the Re-

spondent™s authorized representative, shall be posted by the Re-
spondent immediately on receipt and maintained for 60 consecu-
tive days in conspicuous places, including all places where notices 
to employees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event that, dur-
ing the pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these proceed-
ings, the Respondent shall duplicat
e and mail, at its own expense, 
a copy of the notice to all current employees and former employ-

ees employed by the Respondent at any time since September 28, 
1998. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official on 
a form provided by the Region attesting to the steps that the Re-
spondent has taken to comply. 
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 